


109 HRES 943 IH: Recognizing Robert Bosch Corporation and

U.S. House of Representatives
2006-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 943
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2006
			Mr. Knollenberg
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing Robert Bosch Corporation and
		  its 100 years of commitment and leadership in the United States manufacturing
		  industry.
	
	
		Whereas Robert Bosch Corporation has become synonymous
			 with market leadership in automotive original equipment and aftermarket
			 products, industrial automation systems, power tools and accessories, security
			 technology, packaging equipment, thermo-technology, and household
			 appliances;
		Whereas, in 1886, Robert Bosch opened a workshop for
			 precision mechanics and electrical engineering in Stuttgart, Germany;
		Whereas, in 1906, Robert Bosch New York,
			 Inc., was founded, and, in 1908, was renamed Bosch Magneto Company;
		Whereas during the First World War, the United States
			 Government expropriated Bosch Magneto Company, including its patents and
			 factories, and sold the company to an investment group that renamed the company
			 as American Bosch Magneto Company;
		Whereas, in 1921, the Robert Bosch Magneto Company was
			 founded in order to distinguish its products from the products of American
			 Bosch Magneto Company;
		Whereas Robert Bosch Magneto Company and American Bosch
			 Magneto Company eventually merged, and after 1938, the organization was known
			 as American Bosch Company;
		Whereas during the Second World War, the company was
			 expropriated by the United States Government once again;
		Whereas, in 1953, Robert Bosch Corporation was founded in
			 New York;
		Whereas, in 1983, the Robert Bosch Corporation won back
			 the trademark rights expropriated during the Second World War and regained the
			 unrestricted right to use the Bosch name worldwide;
		Whereas Bosch Group is comprised of a manufacturing,
			 sales, and after-sales service network of approximately 280 subsidiaries, and
			 more than 12,000 service centers, in over 140 countries;
		Whereas Robert Bosch Corporation has over 80 primary
			 locations in the United States, and, in 2005, United States sales reached $7
			 billion;
		Whereas automotive technology is the largest business
			 sector for Robert Bosch Corporation, with more than 14,000 associates and, in
			 2005, sales of approximately $5.5 billion;
		Whereas Robert Bosch Corporation’s automotive technology
			 innovations include market-first products such as antilock brakes, traction and
			 electronic stability control systems, gasoline and diesel fuel-injections
			 systems, and electrical and electronic systems and components;
		Whereas Robert Bosch Corporation, Automotive Aftermarket
			 Division, received the 2005 Lincoln Silver Award for Progress Toward
			 Excellence, which recognizes the company’s organizational strength and
			 performance based on leadership, strategic planning, customer and market focus,
			 information and analysis, human resources, and process management;
		Whereas, in the United States, Robert Bosch Corporation
			 has been issued 5,917 patents and remains a leader in the automotive field;
			 and
		Whereas Robert Bosch Corporation and its associates uphold
			 a commitment to local communities through charitable giving and community
			 service: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes—
				(A)Robert Bosch
			 Corporation’s 100 years of commitment and leadership in the United States
			 manufacturing industry; and
				(B)the innovations
			 and technological advancements achieved by the thousands of Robert Bosch
			 Corporation associates; and
				(2)congratulates the Robert Bosch Corporation
			 on its centennial anniversary in the United States and trusts the company will
			 continue its excellence and position in the community during the 21st
			 century.
			
